Title: John Adams to Francis Dana, 8 March 1785
From: Adams, John
To: Dana, Francis


        
          Dear Sir
          Auteuil near Paris March 8. 1785
        
        I received your Favour of 12 Decr, Some days ago, and rejoice to hear of your returning Health and increasing Family. I wish the Young Lady whom I love the better for the much respected Name you have given her as good an Husband as the World Shall afford, whether Charles Shall be fidele to his Engagements or not.— I thank you, Sir for your kind attention to my Sons, the eldest of whom I hope will be near you e’er long, and if he could have an Opportunity of Studying the Law under your Auspices and those of the venerable Judge Trowbridge, it would be the Completion of my Wishes. I dont know whether the Prejudices of the World, have permitted you to return to the Bar or not nor whether they would permit me. if they would I would embrace with Pleasure the first opportunity and endeavour to introduce my own Boys, to a Profession in which they might get Bread and do good. I must do your Russian Companion the Justice to say that so far from having forgotten you, he entertains all those Sentiments of Veneration for you, which he ought.
        I can tell you nothing of European Politicks. I believe, the K. of France and the Emperor of Germany are as uncertain as you and I are, whether there will be War or Peace.— In all Events let Us keep the Peace. The probable Issue of our last Commission, will be many fair Words. But England and Spain refuse to treat here, and all those Powers who are jealous of France, keep a distance and reserve here, So that I see little Chance of doing much good.— I think a Minister should be sent to London according to the polite Invitation

of the Court of St James’s, and if he does not Succeed, the States must pass Acts of Reciprocity, I will not call them Retalliation.— A Navigation Act, against the English, or Imposts or Prohibitions, which would do ourselves Justice.
        You may draw upon me as soon as you please, for the Sum I owe you, and your Bill Shall be honoured.
        I will take Care that your Letter in answer to my Enquiries shall do no harm. Your Answers were Such as your Frienship for me dictated, and were by no means Severe.— Young People must choose for themselves, and I must acquiesce, even although I might fancy that I could have chosen better. I hope in this Case, however, that a little Experience may retrieve the Errors of a more thoughtless Youth, and I beg Leave to recommend the Young Gentn, to your Candour and Favour—
        I am anxious to know the State of our Fisheries and West India Trade, and whether Vessells continue to arrive in Boston from the Nations of Europe. Here is a powerfull Opposition, to our Trade with the French Islands at least in Fish and Salt Meat. Marseilles, Bourdeaux, Rochelle, Nantes, st Malois and Havre, have remonstrated against it. and the Parliament of Bourdeaux, have added their Weight: But I am told it will make no more Impression than a Whip upon an Horse of Bronze. Yet if it does not prevail with the King to revoke his Edict, It will I fear wholly discourage the Ministry from agreeing to any further Improvements in Policy or Commerce which We may propose.
        Dr F. is wholly confined by the Stone, and can no longer take the Exercise in his Chamber, which he used: Mr Jefferson, is as good a Coadjutor, as I could desire: But it grieves me to See, that his Time as well as mine and the Expences of Us all, are in a manner lost. I hope, Our Commissions, when they expire will never be renewed.— We could not do less at seperate Courts and I think We might do more. at least I am Sure We could do more good at home. The Ministers of all the Courts not in hearty Friendship of France Seem afraid of Us here.
        My Family all join in Sincere Respects to you and Mrs Dana, and to Judge Trowbridge.
        I am sir, with great Esteem your / Frd & sert
        
          John Adams
        
      